Title: From George Washington to Major General Stirling, 30 July 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Coryels Ferry [N.J.] 30th July 1777

Yours of the 28th from Elizabeth Town, did not reach me untill this morning. From the conclusion of it, I am apprehensive that you intend to halt at Bound Brook for further orders, but I hope that will not be the case, as it was my intention that you shou’d march immediately by the nearest rout to Delaware, provided the expedition to Staten Island did not take place. The part of the River to which you are to March will depend upon the place, where this will meet you, if Trenton will not be out of your way you may proceed to this place where there is a plentiful Magazine of Provisions. But if you have advanced upon the road leading to this Ferry you may come on. If you go to Trenton

you will find orders Lodged for you not to cross the Delaware and march towards Philadelphia till Genl Gates informs you that the Fleet have enter’d the Bay. I beg you will reach the river as expeditiously as you can without injuring the Troops. I am my Lord Yr most obet Serv.

G. W——n

